On Motion for Rehearing.
Appellants’ motion for rehearing contains a much clearer statement of their contentions than their original briefs. The controlling and essential ones are in brief: That the appellees promised to pay them out of the specific funds created by the production of the opera. “Aida” in Houston; that same was a trust fund and was converted by appellees, and that they had a lien on same. It is alleged in paragraph II of their petition that the corporation, through its president, made the contract “in consideration of the said defendant’s promise to pay the plaintiffs the sum of seven hundred and twenty-nine dollars in money when the said production was completed.” Further, they allege in paragraph VII: “Plaintiffs allege that if they be mistaken herein in paragraph II in that the defendant expressly promised to pay them the alleged sum, then in the alternative they plead that the defendant’s acceptance, use and/or appropriation of the alleged things, constituted an acceptance of the plaintiffs’ offer as alleged in paragraph II and that $729.00 is a reasonable charge for the' material, things and labor alleged in paragraph III herein.” Further, as quoted originally, “That said sum of money * * * constituted a constructive trust fund of which the defendant corporation was trustee.”
We do not think that money received in the ordinary course of business of a solvent, going corporation becomes a trust fund for the benefit of creditors, so as to make its directors personally liable for its future use, nor that a contract of the above character of the corporation creates a lien thereon. Nor do we interpret the present petition as alleging any personal contractual liability of the directors nor any actionable wrong on their part.
The motion is overruled.